                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Dontavious Jones, #371148,          )
                                    )                 Civil Action No.: 1:18-cv-03320-JMC
                      Petitioner,   )
                                    )                                ORDER
             v.                     )
                                    )
Warden Charles Williams,            )
                                    )
                     Respondent.    )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 11), filed on January 8, 2019, recommending that

Dontavious Jones’ (“Petitioner”) Petition for Writ of Habeas Corpus (ECF No. 1) be dismissed.

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a

final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005). In the absence of objections to the Magistrate Judge’s Report, this court is not required

to provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

                                                 1
the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       The parties were advised of their right to file objections to the Report. (ECF No. 11 at 6.)

Neither party filed objections to the Report.

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore,

the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 11) and

DISMISSES the Petition for Writ of Habeas Corpus (ECF No. 1) without prejudice.

       IT IS SO ORDERED.




                                                               United States District Judge
February 21, 2019
Columbia, South Carolina




                                                 2
